Citation Nr: 1031110	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the period prior to May 1, 2009, and 
an in excess of 20 percent on and after May 1, 2009.  

2.  Entitlement to an effective date prior to March 29, 2001, for 
the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the Appellant's requests for an 
increased (compensable) rating for bilateral hearing loss and for 
an effective date for service connection for tinnitus, earlier 
than March 29, 2001.  

In August 2004 the Board denied an increased (compensable) rating 
for bilateral hearing loss and entitlement to an effective date 
prior to March 29, 2001, for grant of service connection for 
tinnitus.  The Veteran appealed the case to the U.S. Court of 
Appeals for Veteran's Claims (CAVC or Court).  In August 2007, 
the CAVC vacated the Board's August 2004 decision and remanded 
the case to the Board for further development and readjudication.

In June 2008, the Board remanded the claims for additional 
evidentiary development, to include a contemporaneous 
audiological examination.  Subsequently, in a May 2009 rating 
decision, the RO determined that a 20 percent rating was 
warranted for the service-connected bilateral hearing loss, 
effective from May 1, 2009, the date of the VA examination upon 
which the increased disability was factually ascertainable.  
Since the Veteran filed his claim for an increased rating on 
March 29, 2001, issue #1 is styled as on the title page of this 
decision.  The claim for an earlier effective date for the grant 
of service connection for tinnitus was confirmed and continued.  
The Veteran submitted a statement in July 2009 disagreeing with 
the RO's decisions.  

In September 2009, the Board denied the Veteran's claims.  The 
Veteran appealed to the CAVC.  In a May 2010 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion for 
Remand.  The Board's decision was vacated and the Veteran's claim 
was remanded to the Board.  The Order called for the claim to be 
remanded in that the Board decision did not include adequate 
discussion of all relevant factors regarding the claims on 
appeal.  

The issue of an increased rating for hearing loss for the various 
periods will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Appellant claimed service connection for severe high 
frequency hearing loss in August 1979.  Tinnitus was noted on an 
isolated occasion during service, but chronic tinnitus was not 
shown in August 1979 or on examination in 1980.

2.  No informal or formal claim seeking service connection for 
tinnitus was filed prior to March 29, 2001.  Entitlement to 
service connection for tinnitus arose on March 29, 2001, the date 
all of the elements required for service connection of the 
disability were established by VA examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 2001, 
for the award of service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist Claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the Claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
Claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Appellant 
in November 2008 that fully addressed all notice elements.  The 
letter informed the Appellant of what evidence was required to 
substantiate the claims and of the Appellant's and VA's 
respective duties for obtaining evidence.  Moreover, he was 
provided with all appropriate DCs regarding his service-connected 
disabilities on appeal, to include the medical findings that were 
required to warrant increased ratings.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial to 
the Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the claimant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case (SSOC) 
issued in May 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in a March 2006 letter and in the 
November 2008 VCAA letter as mentioned above.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him/her in the procurement 
of service treatment records (STRs) and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  In 
this case, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his STRs, 
VA medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and testimony 
from the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained by 
either VA or the Veteran.

Factual Background

The Veteran service treatment records (STRs) reflect that he 
received two audiograms at the time of his enlistment in July 
1976 but was accepted for service.  One audiogram was abnormal 
but the second was essentially normal.  However, during a 
physical examination in March 1979, he complained of ringing in 
the ears, and audiometric testing found high frequency hearing 
loss at 4,000 Hertz.  He was sent for further work-up.  
Subsequent records did not continue to show complaints of 
tinnitus or ringing in the ears.

The Claimant was placed on a profile prohibiting exposure to loud 
noises such as weapons firing.  He was sent for further testing 
in April 1979.  At that time, the examiner found severe high 
frequency sensorineural hearing loss (SNHL) that had existed 
prior to service (EPTS), and recommended that the Appellant be 
placed on a profile for hearing conservation. There was no 
recorded history of vertigo, viral illness, high fever, or head 
trauma.  There was no mention of ringing or tinnitus.

The Veteran submitted a claim for severe SNHL in August 1979; he 
did not claim service connection for tinnitus.  Service 
connection for SNHL was denied by a rating decision in September 
1979 because the STRs indicated that he had SNHL preexisting 
service that was not aggravated by service.  He submitted a 
lengthy hand written disagreement which made reference only to 
hearing loss.

The Veteran submitted a VA Form 9 in regard to service connection 
for SNHL in January 1980 in which he cited exposure to loud 
noises such as small arms fire on ranges, aircraft engine noise, 
and diesel engine noise while riding in convoys.  He did not 
mention current symptoms of tinnitus.

A Board decision in June 1980 granted service connection for 
bilateral high frequency SNHL.  The RO subsequently issued a 
rating decision in June 1980 notifying the Appellant that he had 
been granted service connection for bilateral SNHL at a 
noncompensable level of disability.

The Claimant submitted another claim for hearing loss in August 
1980.  The Veteran specified on the form that his claim was for 
"hearing loss."  The RO advised him by letter in August 1980 
that he had already been granted service connection for hearing 
loss but at a noncompensable level.  No subsequent reference to 
this document was made until many years later when the Veteran 
contended that his 1980 application reasonably raised the issue 
of entitlement to service connection for tinnitus.  

On March 29, 2001, VA received the Veteran's submitted Statement 
in Support of Claim (VA Form 21-4138) asserting that he should 
receive a higher (compensable) rating for SNHL due to the impact 
of the hearing impairment on his daily activities.  He indicated 
that he had been granted service connection but not given 
compensation and that he had not pursued the matter as 
physician's had told him that the damage could not be treated.  
In his statement, the Veteran also said that he heard a constant 
ringing in his ears.  The Board notes that this is the first 
occasion in which ringing in the ears (tinnitus) was specifically 
mentioned to VA (and the first time since an isolated reported 
instance in service.  This was taken as a claim for service 
connection for tinnitus, which was subsequently granted.

The Veteran underwent another VA audiological examination in 
August 2001.  The examiner reviewed the claims file.  Audiometric 
results showed speech recognition scores of 94 percent 
bilaterally.  The examiner's impression was mild-to-severe SNHL 
at 1 KHz right ear and mild-to-severe SNHL at 1.5 KHz left ear.  
The examiner also diagnosed constant bilateral tinnitus.

Based on the August 2001 VA audiological examination, RO issued a 
rating decision in November 2001 that continued the 
noncompensable rating for bilateral SNHL but granted service 
connection for tinnitus, at 10 percent disability, effective 
March 29, 2001.

In April 2002, the Appellant's then service organization 
representative submitted a request for reconsideration in regard 
to disability rating for bilateral hearing loss; the letter also 
requested an effective date earlier than March 2001 for service 
connection for tinnitus.  Specifically, the letter requested an 
effective date of August 1979 under the theory that his claim for 
service connection for hearing loss in November 1979 (within one 
year after discharge) constituted a claim for any hearing 
impairment, which should include tinnitus as well as hearing 
loss.  The claim also asserted that a claim for tinnitus had been 
effectively submitted as of separation from service because STRs 
show that he had complained of ringing in the ears in March 1979.

The Veteran submitted a Notice of Disagreement (NOD) in September 
2002 in which he asserted that his hearing loss should be rated 
at a higher level (he suggested 40 percent) due to the effect 
that the hearing loss had on his daily life, both personally and 
professionally.  He also asserted that bilateral hearing loss was 
impossible without tinnitus, so there should be no expectation 
that a Claimant would file a separate claim for tinnitus.

The Appellant filed a VA Form 9 in May 2003 asserting that 
tinnitus and SNHL were inseparable conditions and that his 
compensation for both conditions should have been granted in 
August 1979.  He also stated that the audiological examinations 
used by VA were inaccurate and unrealistic measurements for the 
effects of bilateral hearing loss and that his hearing loss 
should be rated as 30 percent disabling.

The Veteran testified before the RO's Decision Review Officer in 
September 2003.  He testified as to his difficulty following 
conversations, especially when there was background noise 
(Transcript, pgs. 5-6).  He received a hearing test by his 
employer that stated that he would have difficulty hearing people 
with soft voices or against noisy backgrounds (Transcript, pg. 6-
7).  He testified that he couldn't hear movies or microwave 
signals (Transcript, pg. 7).  He also testified that he had to 
stop using hearing aids because the ringing in his ears had 
become so annoying (Transcript, pg. 8-9).  The Veteran had been 
told that the ringing in his ears was incurable (Transcript, pg. 
9), and he described his tinnitus as annoying and nerve-wracking 
(Transcript pgs. 9-10).  He contended that his audiological score 
of 92 percent speech recognition was suspect, because speech 
recognition in the real world was different than in a soundproof 
room (Transcript, pg. 11).  He contended that hearing loss and 
tinnitus should not be separated, since he was told in the Army 
that hearing loss and tinnitus were both manifestations of the 
same injury (Transcript, pg. 11-12).

The Veteran provided testimony before the Board at a video 
conference hearing in May 2004.  His service representative 
acknowledged that the most recent audiological examinations did 
not show that he was entitled to a higher rating, but contended 
that his scores had incrementally deteriorated to the point where 
he was approaching compensability and VA should accordingly 
provide a new examination (Transcript, pg. 4).  The Veteran 
stated that he could not hear beeps, wristwatches, and high-toned 
devices (Transcript, pg. 5).  He could not hear conversations, 
and also embarrassed himself by speaking too loudly to compensate 
for his hearing loss (Transcript, pg. 5).  His service 
representative stated that VA should have assisted the Veteran in 
submitting and developing a claim for service connection for 
tinnitus immediately upon his discharge, since tinnitus was 
allegedly shown in the service medical records (Transcript, pg. 
5).  He testified that while he was in the Army he was told that 
tinnitus was a form of hearing loss, so he had always considered 
tinnitus and hearing loss to be the same condition (Transcript, 
pg. 5-6).

The Veteran testified that he was a foreman at work, and that he 
had difficulty hearing work-related conversations against the 
background machinery noise (Transcript, pg. 7). He testified that 
if he had not had a hearing loss he would probably have sought 
out more satisfying employment, but he could not look for 
employment where personal communication was involved (Transcript, 
pg. 7).  On occasion, he had been unable to hear a fire alarm 
going off (Transcript, pg. 7-8).  He avoided using the telephone 
because he could not understand what was being said to him 
(Transcript, pg. 8).  He could not specifically testify that his 
hearing was worse now than it was at the time of his last VA 
medical examination, since his ability to hear was situation-
dependent (Transcript, pg. 8-9).

Additional VA audiological examination was conducted on May 1, 
2009, as requested in a Board remand decision in June 2008.  At 
that time, the Veteran reported constant tinnitus, bilaterally, 
since his time in the military service.  He said that his 
tinnitus had progressed in the past three years to the point 
where it was very distracting and annoying, especially when it 
was quiet.  He said that he avoided conversations because this 
tinnitus was so bad that it interfered with his ability to 
communicate.  

Entitlement to an effective date prior to March 29, 2001, for the 
grant of service connection for tinnitus.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  The effective date 
of an award of disability compensation to a Veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of discharge 
or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
In the case of direct service connection, the effective date of 
an award is the day following separation from active service or 
date entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2009).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 C.F.R. § 3.151(a) (2009).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2009).  "Date of Receipt" generally means 
the date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r) (2009).  

The regulations also provide that a Veteran may receive benefits 
by filing an informal claim, which is defined by '[a]ny 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...may be considered an informal 
claim."  38 C.F.R. § 3.155 (2009).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  Id.  

Entitlement to an effective date prior to March 29, 2001, for the 
grant of service connection for tinnitus.  

The Veteran contends that he was told while in the Army that 
tinnitus and high-frequency hearing loss are interrelated.  He 
has therefore always considered the two conditions to be the 
same, and accordingly contends that he should not have been 
expected to submit a separate claim for tinnitus.  It is argued 
that his application in August 1980 for hearing loss reasonably 
raised the issue of entitlement to service connection for 
tinnitus, particularly since he complained of ringing in the ears 
during service.  

Review of the record reflects that the Veteran complained of 
ringing in the ears on one occasion during service in March 1979.  
There were no subsequent complaints.  Specifically, he did not 
complain of tinnitus in April 1979 when seen at the clinic to 
which he was referred.  He was asked about a number of symptoms 
at that time, such as vertigo, all of which he denied.  If he had 
ringing in his ears at that time it would seem he would have told 
the examiner when being asked about other symptoms.

Furthermore, when examined by VA in February 1980, he did not 
report any tinnitus or ringing symptoms.  Moreover, he did not 
report tinnitus or ringing in the ears again until when he 
submitted a statement in March 2001.  At that time he reported 
increased severity of hearing impairment.  He also mentioned that 
he experienced constant ringing in the ears.  From his statement, 
the VA inferred that he was claiming an increased rating for 
hearing loss and service connection for tinnitus.  It is noted, 
however, that he did not specifically request that service 
connection be granted for tinnitus at that time.  

The Board accordingly finds that the Veteran's claim for 
bilateral hearing loss in August 1979 was not a claim for 
tinnitus, and that VA did not have actual notice of such during 
the first year after his discharge from service.  He was very 
specific on that form, requesting service connection for severe 
high frequency hearing loss.  In fact chronic tinnitus was not 
shown at that time by any of the medical evidence on file.  The 
law requires that for even an informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155.  In this case, the 
Veteran's claim would be arguably stronger had he claimed an ear 
problem, but he specifically claimed severe high frequency 
hearing loss.  There is no logical way for VA to know that 
ringing in the ears or tinnitus was included in that claim.

The Veteran's representative has argued that his tinnitus was 
noted in the STRs (in March 1979) and that VA was accordingly on 
constructive notice that the Veteran had tinnitus in service.  
The Board disagrees.  It is noted that a medical report cannot 
constitute an original claim for service connection.  MacPhee v. 
Nicholson, 459 F. 3d 1323, 1326-27 (Fed. Cir.2006).  Moreover, 
the March 1979 entry shows that he complained of "ringing in the 
ears" and hearing loss; he was subsequently sent for examination 
by a specialist.  The records fail to reveal continued complaints 
of tinnitus.  Thus, chronic tinnitus is not shown in those 
medical records or in the years after service.  The fact that the 
Veteran made no mention of tinnitus symptoms in his 
correspondence to VA until March 2001is additional evidence that 
VA had no indication, until March 2001, that the "ringing in the 
ears" in March 1979 was anything other than a transitory acoustic 
trauma.

As to the Veteran's contention that hearing loss and tinnitus are 
interrelated and essentially the same, the Board points out that 
tinnitus, unlike hearing impairment, is not detectable to a 
medical examiner unless the patient complains of tinnitus 
symptoms during the examination.  Thus, the two conditions are 
clearly not essentially the same.  It is clear that each 
condition can exist without the other as the Veteran was noted to 
have hearing impairment on medical records over the years without 
any mention or diagnosis of tinnitus.  

A review of the entire record reflects that that there were 
multiple opportunities of record, to include at the time of 
medical evaluations and in correspondences to VA, for the Veteran 
to report chronic tinnitus prior to 2001.  The fact that he did 
not do so when filing his initial claim in 1979 or until many 
years thereafter, is convincing evidence that the condition was 
not more than an acute transitory symptoms until many years after 
service.  While he now contends that he had tinnitus since 
service, and he may have, that does not change the law that VA 
needs to have a claim for benefits filed in such a way as to be 
able to adjudicate a claim.

As previously discussed, the claims file reflects that the 
Veteran's original claim for compensation benefits for bilateral 
hearing loss was filed in 1979.  He also submitted a statement in 
support of his claim in 1980.  No reference is made to tinnitus.  
The Veteran never actually filed a claim seeking service 
connection for tinnitus.  Rather, this issue was inferred from 
his statement added to the record in 2001 in conjunction with the 
hearing loss claim.  At that time, the Veteran's complaints for 
the first time included that he experienced bilateral tinnitus.  
The VA examiner then linked the Veteran's tinnitus to his 
military service.  Accordingly, the date entitlement arose for 
service connection for tinnitus was March 29, 2001.  

Documents discussed above dated prior to the March 29, 2001 
statement, cannot be construed as a claim for service connection 
for any and all conditions that may be service-connected as 
suggested by the Veteran.  There had to have been a written 
communication from the Veteran indicating an intent to apply for 
compensation benefits for tinnitus for the effective date to date 
back to 1979 or 1980 as requested.  Also, the Board recognizes 
the Veteran's contentions concerning a lack of knowledge of 
certain entitlement benefits, but a lack of actual knowledge of 
the benefits to which he may have been entitled to does not 
create any legal right to benefits where such benefits are 
otherwise precluded.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) ("regulations are binding on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'" (Quoting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947))).

Finally, as to the discussion of whether VA should have 
recognized the fact that when the Veteran filed a claim for 
service connection for "hearing loss" in 1980, he also desired 
that service connection be granted for tinnitus, the Board notes 
that the Court has held that a Claimant's identification of the 
benefit sought does not require technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has 
further held that a Claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79, 86- 87 (2009); see also Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the scope 
of a claim, the Board must consider the Claimant's description of 
the claim; the symptoms the Claimant describes; and the 
information the Claimant submits or that the Secretary obtains in 
support of that claim).  In this case, as the Veteran did not 
report tinnitus when examined by VA in February 1980 or when 
filing a claim for "hearing loss" in August 1980, it is not 
logical to infer that VA was on constructive notice that he had 
tinnitus and desired that service connection be granted for that 
condition.  As noted, a claim for a problem with the ears might 
have provided further investigation and been interpreted as a 
claim to include tinnitus, but a specific claim for high 
frequency hearing loss does not reasonably lead to a claim for 
tinnitus any more than it might lead to a claim for vertigo, 
Meniere's disease, otitis media, or otitis externa.

Given the above, as the Veteran did not file a claim for service-
connected compensation for tinnitus prior to March 29, 2001, he 
has already been given the earliest possible effective date for 
the award of service connection for tinnitus, which is the date 
entitlement to the benefit arose.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  Gilbert, 
supra.  


ORDER

Entitlement to an effective date prior to March 29, 2001, for the 
grant of service connection for tinnitus is denied.


REMAND

The record reflects that the Veteran had private audiometric 
testing done in February 2005.  That audiometric test was 
provided to the VA, apparently in November 2008.  The test 
includes speech discrimination test results, but the test used in 
arriving at the recorded results is not identified.  Thus, there 
is no way to adequately assess whether the test is useful for 
applying VA rating criteria.

In view of the foregoing this issue is REMANDED for the following 
actions:

1.  The RO should, with the assistance of 
the appellant and/or his attorney, contact 
Marcia Cornell, who did the February 2005 
audiometric testing of the Veteran, and 
have her certify the test used in arriving 
at the speech discrimination results 
recorded on that examination.

2.  Thereafter, the RO should readjudicate 
the instant issue.  To the extent the 
benefits sought remain denied, the Veteran 
and his attorney should be provided with a 
supplemental statement of the case and 
offered a reasonable opportunity to respond 
thereto.  Thereafter, this case should be 
returned to the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this issue by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


